Case: 20-11190     Document: 00516320429          Page: 1    Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 16, 2022
                                   No. 20-11190
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emmanuel Nnaji,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:09-CR-172-2


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Emmanuel Nnaji, federal prisoner # 39011-177, appeals the denial of
   his motion for compassionate release under the First Step Act. See 18 U.S.C.
   § 3582(c)(1)(A)(i). He also moves for appointment of counsel on appeal. We
   AFFIRM the denial of his motion for compassionate release and DENY his
   motion for appointment of counsel.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11190      Document: 00516320429           Page: 2     Date Filed: 05/16/2022




                                     No. 20-11190


           FACTUAL AND PROCEDURAL BACKGROUND
          Emmanuel Nnaji was convicted by a jury of forced labor, harboring an
   illegal alien for financial gain, document servitude, making false statements
   to federal agents, and conspiracy. See United States v. Nnaji, 447 F. App’x
   558, 559 (5th Cir. 2011). He received a total prison sentence of 240 months.
          In November 2020, Nnaji filed a pro se motion for compassionate
   release under 18 U.S.C. § 3582(c)(1)(A)(i), asserting that he faced an
   increased risk from the COVID-19 virus due to his age, the spread of the virus
   within the prison, and several medical conditions, including prostate cancer,
   diabetes, hypertension, and hyperlipidemia. He also moved for appointment
   of counsel.
          The district court denied compassionate release without receiving a
   response from the Government. The court first determined that Nnaji failed
   to show he was qualified for release under the policy statement of Section
   1B1.13 of the Sentencing Guidelines or for other reasons sufficiently
   extraordinary to merit release. “Weighing the factors of 18 U.S.C. §
   3553(a),” the court also indicated that it would still deny relief even if Nnaji’s
   medical conditions qualified as extraordinary and compelling reasons for
   compassionate release. The court also denied his motion for appointment of
   counsel.
          Nnaji filed a notice of appeal, and the district court granted Nnaji’s
   motion to proceed in forma pauperis on appeal.
                                  DISCUSSION
          We review a district court’s decision to deny a motion for compas-
   sionate release for abuse of discretion. United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). “[A] court abuses its discretion if it bases its deci-
   sion on an error of law or a clearly erroneous assessment of the evidence.”




                                           2
Case: 20-11190      Document: 00516320429            Page: 3   Date Filed: 05/16/2022




                                      No. 20-11190


   Id. (quotation marks and citation omitted). While a district court must give
   specific reasons if it chooses to deny the motion, the extent of its explanation
   “depends ‘upon the circumstances of the particular case.’” United States v.
   Shorter, 850 F. App’x 327, 328 (5th Cir. 2021) (quoting Chavez-Meza v.
   United States, 138 S. Ct. 1959, 1965 (2018)).
          Under Section 3582(c)(1)(A), on the motion of either the Bureau of
   Prison director or the defendant, a court may reduce the defendant’s term of
   imprisonment, after considering the applicable Section 3553(a) sentencing
   factors, if the court finds that “extraordinary and compelling reasons warrant
   such a reduction” and “that such a reduction is consistent with applicable
   policy statements issued by the Sentencing Commission.”              18 U.S.C.
   § 3582(c)(1)(A)(i). This court, though, has recently explained that the policy
   statement at Section 1B1.13 of the Guidelines applies only to motions of the
   director and does not apply to prisoner-filed compassionate release motions.
   United States v. Shkambi, 993 F.3d 388, 392–93 (5th Cir. 2021).
          Consequently, we reversed and remanded in Shkambi because the dis-
   trict court erroneously believed that it was bound by the policy statement. Id.
   Since Shkambi, though, panels of this court have determined that district
   courts do not commit reversible error when they apply Section 1B1.13 if their
   discussion of the Section 3553(a) factors amounts to an alternative basis for
   denying the motion. See United States v. Coats, 853 F. App’x 941, 942–43
   (5th Cir. 2021); see also United States v. Shorter, 850 F. App’x 327, 328 (5th
   Cir. 2021) (district court did not abuse its discretion in considering the policy
   statements because it also denied a sentence reduction based on a balancing
   of the Section 3553(a) factors).
          Here, the district court was not explicit as to whether it considered
   itself bound by the policy statement in Section 1B1.13. Nonetheless, we are
   satisfied that the district court’s separate weighing of the Section 3553(a)




                                           3
Case: 20-11190      Document: 00516320429          Page: 4   Date Filed: 05/16/2022




                                    No. 20-11190


   factors amounted to an alternative basis for denying relief. See Coats, 853 Fed
   App’x at 942–43. The district court concluded that even if Nnaji’s medical
   conditions were “extraordinary and compelling,” granting Nnaji
   compassionate release would inappropriately “minimize the seriousness of
   his crimes and conduct.” We locate no abuse of discretion in this separate
   rationale.
          We also do not identify error in the district court’s decision to deny
   appointment of counsel because no “specialized knowledge” is required to
   file a motion for compassionate release. For similar reasons, we conclude
   that appointment of counsel on appeal is unmerited. See Cupit v. Jones, 835
   F.2d 82, 86 (5th Cir. 1987) (considering the type and complexity of case when
   determining whether an appointment of counsel is required).
          The judgment of the district court is AFFIRMED, and Nnaji’s
   motion for appointment of counsel is DENIED. All pending motions are
   DENIED.




                                         4